*290By the Court
Daniels, J.
Under the resolution of the board of supervisors appointing the commissioners, they were in substance empowered and directed to select, and acquire the title to five acres of land in the village of Little Valley, as a site for the county buildings, and to proceed and erect such buildings upon it, only in case that could be accomplished by the voluntary contributions of individuals, and of the two towns mentioned in the resolution. It seems to have been contemplated that the land could be secured and the buildings erected upon it without subjecting the county to the burden of bearing any portion of the expenses; and the commissioners were appointed to accomplish that end in that manner, and not otherwise. If that could not be done then the new county buildings were not to be erected by them. If it could, then they were to secure the performance of the work. There was clearly no provision of any statute, nor any principle of the common law, which either expressly or impliedly forbid the county authorities from adopting that course for the acquisition of the necessary ground, and the erection of the county buildings upon it. If the board had reason for concluding that they could safely rely upon the generosity of the two towns, and of individual citizens who felt interested in and desired the success of the enterprise, for the donation of the land and the contribution of the materials and money which would be required to put up and complete the buildings, neither the law nor public policy prevented it from doing so. On the contrary, it was a discreet, and judicious exercise of the authority whicli had been conferred upon" it, for the purpose of securing the erection of the new county buildings. And it was in conformity with the spirit of the act under which they proceeded, which directed the commissioners, who were to be appointed by the governor, to designate the place to which the county buildings might be removed, to take into consideration, for the purpose of •affecting or influencing their conclusion on that subject, any donations of land for a county site, or money to defray the expenses of building the county buildings. (Laws of 1865, *291861, § 13.) As the commissioners who were to consider those donations for that purpose had no authority to accept them, and no such authority was placed anywhere by the act, it must have been intended that they were to consider the dona tians, which might be simply offered, for those puiposes, and that they could afterward be accepted and received by the authorities of the county, in case the change determined upon should be actually made. It must have been donations of land and money proposed, that these commissioners were thus empowered to consider in their designation of the county site, as distinguished from donations actually made. And they were evidently only authorized to consider them, because they might afterward be reasonably expected to be available for the location and erection of the county buildings. And that constructively empowered, the board of supervisors, when it afterward came to provide measures for the erection of the county buildings, to take the course which it did for the purpose of securing the donations proposed to be made. If those afterward offered were not within the expressed design and object of the act, they were evidently so clearly within its policy as to prevent contracts made •concerning them from being declared unlawful as opposed to public policy. For they contributed to the accomplishment of the results, which the act contemplated might be partially or wholly secured by private donations and benefactions. And as no particular mode was provided by the law, through which that' might be done, the board were necessarily left at liberty to adopt any course adapted to that end, which expediency and convenience might suggest. And no objection in either respect can well be urged against that which was provided by the resolution. If there were any, it was removed by the act of 1867, which declared the bonds and obligations taken by the commissioners, acting under the resolution of the board, to be valid and binding, and provided for their collection by them. (Laws of 1867, 1525, § 5.)
When the bond of Manley, with the testator’s guarantee,
*292was taken by the commissioners, it was in no sense whatever an unlawful contract, but one which was binding upon the parties, if founded upon a sufficient consideration. The board itself declared that the money which the obligor bound himself to pay, was to be paid for the purpose of erecting the necessary county buildings, and to that extent it must have directly operated as an inducement to the commissioners to undertake and proceed with the work. That they were authorized by the resolution to do, upon precisely such obligations. And as this was given just nine days after the resolution was adopted, it may reasonably be supposed that it was done in view of the terms used in that resolution. The commissioners were only authorized to accept the land, and proceed with the erection of the building after they had received town and individual bonds, money, and materials, amounting to not less than $80,000. And it was not shown that they did proceed, before they had in that manner received that sum. But as they afterward erected and finished the buildings provided for, and had no other means for doing it than those they were authorized to receive under the resolution appointing them, they must have done so upon the faith and expectation that the promised contributions toward the work, would be provided according to the terms of the obligations given to them for that purpose. And if they did, that supplied a sufficient consideration for the obligations entered into, and delivered to them, for the purpose of inducing them to receive the title to the land, and erect the county buildings upon it. (Barnes v. Perinc, 2 Kernan, 18, 24, 28.)
The guarantee made by the testator was indorsed and executed upon the bond on the same day that the latter was made, and before it was delivered to the commissioners wdio .were the obligees named in it. The bond had not therefore, at that time, become binding as a legal obligation upon the obligor, and no additional consideration was required for the purpose of rendering the guarantee legal and binding beyond that upon which the bond depended and was expressed on *293its face. The consideration sustaining the principal obligation was sufficient, under those circumstances, for that of the collateral agreement made by the testator. They were botli made for the same purpose, and that was to induce the commissioners to acquire the title to the land selected for the site of the county buildings, and to erect those buildings upon it. That sufficiently appears from the face of the bond; and as . the guarantee, for the purpose of ascertaining its consideration, should be construed together with the bond with which it was given, that also discloses a legal consideration for the guarantee. For this purpose, as they were both practically made at the same time, they are required to be construed together; and as thus construed, if a sufficient consideration appears from the face of the principal obligation to render it valid and binding, that will also impart legal validity to the collateral undertaking accompanying it. (Union Bank v. Bxecutors of Coster, 3 Com., 203, 209-10; Church v. Brown, 21 N. Y., 315; Bainbridge v. Wade, 1 Eng. Law & Eq., 236 ; Bailey v. Freeman, 11 John., 221, 223.) In cases of that description the guarantee does express a sufficient consideration, though none be actually stated by the terms in which it alone may have been made. For that purpose it is to be construed as incorporating within itself the agreement or instrument to which it may be collateral. And as so construed, the guarantee in the present case appeared by its terms to express a sufficient consideration to render it binding upon the testator. That is all that is required to constitute a compliance with the statute of frauds, even though, as amended by chapter 464 of the Laws of 1863, it should still be construed as rendering it necessary that the collateral undertaking should express the consideration on which it was given.
The act of 1868 provided for the assignment of a certain amount of the bonds and obligations held by the commissioners to the supervisor of the town of Little Valley. (Laws of 1868, 12, § 1.) And the assignment to him of the bond and guarantee in suit may be properly inferred to have been *294made under that authority. It was not invalid because it was executed by but two of the commissioners. For any two of them were authorized by the statute to erect and put up the county buildings. (Laws of 1865, 861, § 3.) And this was an act incidental to the discharge of the duties connected with the promotion of that enterprise. They could only do that by securing the means required for that object, and the assignment made contributed to the production of those means. It was necessarily connected with the other duties the assignors, as commissioners, were required, and, which any two of their number, were authorized to perform. The judgment recovered by the plaintiff was right, and it should be affirmed with costs.
Babkeb and E. Daewin Smith, JJ., concurring.
Judgment affirmed.